 

[cnalogoa01.gif]
 
Exhibit 10.1 

333 South Wabash, 40th Floor, Chicago, IL 60604
Thomas Pontarelli
Executive Vice President &
  Chief Administration Officer
Telephone 312-822-5291
Facsimile 312-817-4030
e-Mail thomas.pontarelli@cna.com
March 23, 2011
 

 
Mr. Jonathan D. Kantor
 
Dear Jon:
 
Except as expressly set forth in this letter agreement, you and Continental
Casualty Company (“CNA”) hereby agree to terminate your employment agreement,
dated April 1, 2008, as amended March 11, 2010 (“Agreement”), when its term
expires on June 30, 2011. Capitalized terms used herein and not otherwise
defined are as defined in the Agreement.
 
Under this new arrangement, effective July 1, 2011, the relationship would be
transformed into an “at will” employment relationship and your compensation
structure would be the same or substantially similar to that currently in effect
under the Agreement. You would, of course, be eligible to participate in any
changes CNA makes in its senior executive compensation programs.
 
In furtherance of a mutually beneficial transition, CNA would waive your
obligation to comply with the non-competition covenant in Section 9 of the
Agreement such that it would automatically expire on July 1, 2011. In addition,
CNA would consent to shortening the survival periods by twelve (12) months for
all of the remaining covenants with specified survival periods (except for the
claims assistance covenant in Section 12, which would survive in accordance with
its original terms). As a result, the non-solicitation covenant in Section 10
and the non-interference covenant in Section 11 would expire twelve (12) months
following the date of your actual termination of employment. Covenants with
indefinite survival periods (i.e., the confidentiality covenant under Section 7
and the return of materials covenant in Section 13), however, would continue to
remain in effect in accordance with their original terms.
 
As further consideration, CNA would extend certain of its obligations under
Section 6.5. Specifically, if your employment is terminated at any time between
July 1, 2011 and June 30, 2014 by CNA Without Cause or by you for Good Reason
(“Involuntary Termination”), CNA would still be obligated to remit the
$3,600,000 in severance pay described in Section 6.3, provided that such amount
would decrease on a straight-line prorated basis (i.e., $100,000 monthly) during
the 36-month period (“Modified Severance”), but in no event would it be less
than the amount which is equal to two times your annual base salary in effect at
the time of such Involuntary Termination (“Minimum Severance”). Further, if any
Involuntary Termination occurs after July 1, 2014, your eligibility for
severance pay, if any, would be governed solely by the terms of the CNA
Severance Pay Plan then in effect and you would no longer be entitled to either
the Modified Severance or the Minimum Severance.
 
The prorated reduction of the severance amount would be applied to each separate
installment of severance that becomes payable and, if you elect to continue your
health benefit coverage, a pro-rated reduction would apply to the difference
between the premium payments required of active employees and the applicable
COBRA premium. The pro-rated reduction would not apply, however, to any unpaid
base salary, prorated to the date of your actual termination of employment or to
any unpaid cash entitlements, if any, earned and accrued pursuant to any
applicable CNA plan or program prior to the date of your actual termination of
employment (which unpaid cash entitlements do not include any unpaid Bonus or
any unpaid long-term incentive cash award or other award under the Plan for the
year in which the termination occurs).

 

--------------------------------------------------------------------------------

 

In addition, pursuant to the Agreement, CNA agreed to your request that,
notwithstanding the March 2010 approval and implementation of the Amended LTI
Plan beginning with the 2010-2012 performance cycle, your participation in the
Plan would continue based on the terms of the former net operating income-based
LTI cash plan with a 30% of base salary target during the three-year performance
period and a minimum annual stock appreciation rights paid in stock (SARs) of
30,000 shares of common stock in CNA Financial Corporation, as set forth in
Section 3(c) and 3(d) of the Agreement. Further, in January 2011, you elected,
in accordance with the Agreement, to continue to participate on the same basis
for the 2011 performance year; accordingly, the Compensation Committee granted
to you a 2011-2013 net operating income-based LTI cash plan award and 30,000
SARs. Beginning on January 1, 2012, your eligibility for long-term incentive
compensation awards will be based on the Amended LTI Plan. Your long-term
incentive award opportunity under the Amended LTI Plan commencing with the
2012-2014 performance cycle will be set at a target of 100% of your base salary
with 50% payable in cash and 50% payable in equity.
 
For purposes of clarification, you acknowledge and agree that any provisions
under the Agreement involving Section 409A of the Internal Revenue Code shall
remain in effect, to the extent applicable, and the release described in Section
6.7 of the Agreement continues to remain a condition precedent to CNA's
obligation to remit any payments or other benefits pursuant to Section 6 of the
Agreement, with the dates described in Section 6.7 triggered based on the date
of your actual termination of employment.
 
Given that CNA is making an offer to continue your employment beyond June 30,
2011 under a compensation structure substantially similar to that provided for
in the Agreement, Section 6.5 of the Agreement is not triggered and your
employment should not be treated as having been terminated in accordance with
Section 6.3 of the Agreement. In exchange for the consideration described above,
you, on your own behalf and on behalf of your heirs, representatives, successors
and assigns, unconditionally agree that the provision of this offer of continued
employment fully and completely satisfies the obligations of CNA under Section
6.5 of the Agreement and hereby forever waive and release CNA, as well as its
parent, subsidiaries, and affiliates, along with the respective shareholders,
officers, directors, employees, attorneys, agents and representatives of each of
the foregoing entities, from and against any and all liabilities, obligations,
claims, defenses, demands, actions, causes of action, promises, suits, losses,
damages, expenses and costs of every kind and nature, whether known or unknown,
suspected or unsuspected, fixed or contingent, in tort or contract, at law or in
equity, or past, present or future arising out of or connected with any claim
involving CNA's obligations under Section 6.5.
 
If the terms and conditions set forth in this letter are acceptable, please sign
and return this letter to me at your earliest opportunity.
 
Sincerely,
 
 
/s/ Thomas Pontarelli                 
Thomas Pontarelli
 
 
Accepted and agreed effective as of the date first above written:
 
 
/s/ Jonathan D. Kantor                     
Jonathan D. Kantor
 

 